             Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.1 Page 1 of 16
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                             )
                                                                                            Case No.
                                                                                                            '21 MJ01810
                                                                             )
Two cellular telephones, Three Sim Cards, and One SD                         )
           Card, seized on January 27, 2021                                  )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        46USC secs. 70503, 70506(b)               Conspiracy to Distribute Cocaine on Board a Vessel; Possession of Cocaine with
                                                  Intent to Distribute on Board a Vessel
        18 USC sec. 2285                          Conspiracy to Operate a Semi-Submersible; Operation of a Semi-submersible
          The application is based on these facts:
        See Attached Affidavit of Special Agent Jaime Simko, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                     Special Agent Jaime Simko, CGIS Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            05/06/2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                                  Hon. William V. Gallo, U.S. Magistrate Judge
                                                                                                       Printed name and title
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.2 Page 2 of 16




 1                                     ATTACHMENT A
 2
 3 The property to be searched in connection with an investigation of violations of
 4 violations of Title 46 U.S.C. §§ 70503(a)(1), 70506(b), and Title 18 U.S.C. § 2285 is
 5 described below:
 6
                One (1) Galaxy SM-J610G cell phone, black in color, S/N - R28M10P0FMW,
 7              IMEI – 353779104255247 (“Target Device 1”) as described in Attachment
 8              A and incorporated herein,

 9              One (1) Claro 4G LTE Sim card, red in color, bearing number
10              57101502302272459 (“Target Device 2”) as described in Attachment A and
                incorporated herein,
11
12              One (1) Samsung Galaxy SM-A107M cell phone, blue and black in color, S/N
                R9ANA06THZJ, IMEI - 353416117262957 and 353417117262955 (“Target
13              Device 3”) as described in Attachment A and incorporated herein,
14
                One (1) Claro 4G LTE Sim card, red in color, bearing number
15              57101502408279972 OB 15.12 (“Target Device 4”) as described in
16              Attachment A and incorporated herein,

17              One (1) Movistar Sim Card, green and white in color, bearing number 4G 1.P3
18              12-33-02010173784 (“Target Device 5”) as described in Attachment A and
                incorporated herein,
19
20              One (1) Kingston 8 GB Micro SD card HC, black in color, bearing number
                SDC10/8GB 31526-D03.A00NJ (“Target Device 6”) as described in
21              Attachment A and incorporated herein,
22
     (collectively referred to as “Target Devices”)
23
24 Target Devices are currently in the possession of United States Drug Enforcement
25 Administration, San Diego Field Division.
26
27
                                                 12
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.3 Page 3 of 16




                                        ATTACHMENT B
 1
 2                                    ITEMS TO BE SEIZED
 3        Authorization to search the Target Devices described in Attachment A includes
 4 the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
   or permanent files contained on or in the Target Devices. The seizure and search of the
 5 Target Devices will be conducted in accordance with the procedures outlined in the
 6 affidavit submitted in support of the warrant.
 7        The evidence to be seized from the Target Devices will be electronic records,
 8 communications, and data such as emails, text messages, photographs, audio files,
   videos, and location data, for the period November 1, 2020, up to and including February
 9 28, 2021:
10
     a. tending to identify attempts to transport cocaine or some other controlled substance
11      from South and Central America to Mexico and eventually into the United States;
12
     b. tending to identify accounts, facilities, storage devices, and/or services- such as
13      email addresses, IP addresses, and phone numbers-used to facilitate the
14      transportation of cocaine or some other controlled substance from South and Central
        America to Mexico and eventually into the United States;
15
     c. tending to identify co-conspirators, criminal associates, or others involved in the
16
        transportation of cocaine or some other controlled substance from South and Central
17      America to Mexico and eventually into the United States;
18    d. tending to identify travel to or presence at locations involved in the transportation of
19       cocaine or some other controlled substance from South and Central America to
         Mexico and eventually into the United States, such as pickup, transfer, and delivery
20       locations, along with the refueling points throughout the smuggling venture;
21
      e. tending to identify the user of, or persons with control over or access to, the target
22       device; and/or
23
      f. tending to place in context, identify the creator or recipient of, or establish the time
24       of creation or receipt of communications, records, or data involved in the activities
25       described above.

26 which are evidence of violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b), and Title
27 18 U.S.C. § 2285.
                                                  13
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.4 Page 4 of 16



                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 1
           I, Special Agent Jaime Simko, being duly sworn, depose and state as follows:
 2
 3                                      INTRODUCTION

 4         1.    This affidavit supports an application to search the following target devices:

 5              One (1) Galaxy SM-J610G cell phone, black in color, S/N - R28M10P0FMW,
                IMEI – 353779104255247 (“Target Device 1”) as described in Attachment
 6              A and incorporated herein,
 7
                One (1) Claro 4G LTE Sim card, red in color, bearing number
 8              57101502302272459 (“Target Device 2”) as described in Attachment A and
 9              incorporated herein,

10              One (1) Samsung Galaxy SM-A107M cell phone, blue and black in color, S/N
11              R9ANA06THZJ, IMEI - 353416117262957 and 353417117262955 (“Target
                Device 3”) as described in Attachment A and incorporated herein,
12
13              One (1) Claro 4G LTE Sim card, red in color, bearing number
                57101502408279972 OB 15.12 (“Target Device 4”) as described in
14              Attachment A and incorporated herein,
15
                One (1) Movistar Sim Card, green and white in color, bearing number 4G 1.P3
16              12-33-02010173784 (“Target Device 5”) as described in Attachment A and
17              incorporated herein,

18              One (1) Kingston 8 GB Micro SD card HC, black in color, bearing number
19              SDC10/8GB 31526-D03.A00NJ (“Target Device 6”) as described in
                Attachment A and incorporated herein,
20
21 (collectively referred to as “Target Devices”) and to seize evidence of crimes as outlined
22 in Attachment B, and incorporated herein, specifically Title 46 U.S.C. §§ 70503(a)(1),
23 70506(b) , Conspiracy to Distribute Cocaine on Board a Vessel, Possession with Intent
           1


24
25   Title 46 U.S.C. §§ 70503(a)(1) and 70506(b) prohibits the manufacture, distribution,
     1

   and possession of controlled substances, and conspiracy to commit the same, on vessels
26
   subject to jurisdiction of the United States. A vessel is “subject to the jurisdiction of the
27 United States” if the vessel is without nationality. A vessel without nationality includes
   any vessel aboard which the master or individual in charge makes a claim of registry and
28
                                                  1
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.5 Page 5 of 16




     to Distribute Cocaine On Board a Vessel and Title 18 U.S.C. § 2285 2 Conspiracy to
 1
     Operate a Semi-Submersible, Operation of a Semi-submersible.
 2
 3         2.    Defendants     Lucio     APPLETON        Lewis    (APPLETON),        Cristobal

 4 SANCLEMENTE Farrufia (SANCLEMENTE) and Yonson RENTERIA Cuero
 5 (RENTERIA), were detained on January 27, 2021. A maritime patrol aircraft (MPA) was
 6 on patrol when it detected a low profile vessel (LPV) approximately 55 nautical miles
 7 South of Panama, in the Eastern Pacific Ocean. The LPV had three outboard engines and
 8 was grey in color. Images show it appears to meet the definition in 46 U.S.C. § 70502 as
 9 a “semi-submersible” vessel “capable of operating with most of its hull and bulk under
10 the surface of the water.” Its design and distance from land also indicates an intent to
                             3


11 evade detection.
12
13
14
15
16
17
18
19
20 for which the claimed nation of registry does not affirmatively and unequivocally assert
21 that the vessel is of its nationality.
   2 Title 18 U.S.C. § 2285 prohibits operating, attempting or conspiring to operate, by any
22 means, or embarking in any submersible or semi-submersible vessel that is without
23 nationality and navigating, has navigated into, through, or from waters beyond the outer
   limit of the territorial sea of a single country, with the intent to evade detection. The term
24 “Semi-submersible vessel” has the meaning given in Title 46 U.S.C. § 70502. Title 46
25 U.S.C. § 70502(f) states the “term ‘semi-submersible vessel’ means any watercraft
   constructed or adapted to be capable of operating with most of its hull and bulk under the
26 surface of the water, including both manned and unmanned watercraft.”
27 3 Id.
                                                  2
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.6 Page 6 of 16




           3.    The Coast Guard Cutter MUNRO (MUNRO) diverted to intercept and
 1
     dispatched a Coast Guard (CG) small boat with an embarked law enforcement team to
 2
 3 intercept the LPV. When a CG small boat arrived on scene with the LPV, it was drifting.
 4 Inside the LPV the CG discovered the three defendants as well as approximately 1,560
 5 kilograms (3, 432 pounds) of cocaine. The Target Devices were seized from the GFV’s
 6 and/or defendants. The Target Devices are in the custody of the Drug Enforcement
 7 Administration in San Diego, California.
 8      4.     Based on the information below, there is probable cause to believe that a

 9 search of the Target Devices will produce evidence of the aforementioned crimes, as
10 described in Attachment B.
11                             TRAINING AND EXPERIENCE

12         5.    I am a Special Agent with the Coast Guard Investigative Service (CGIS) and

13 have been so employed since 2016. I have been a Federal Law Enforcement Officer for
14 approximately 15 years and in addition served close to 7 years on active duty with the
15 USCG conducting counter-drug operations. I have conducted criminal investigations of
16 or relating to narcotics smuggling and other crimes. I have received specific training in
17 the area of narcotics investigations, and I have training and experience in the methods
18 used by narcotics traffickers to import and distribute drugs. I am presently assigned to the
19 Organized Drug Enforcement Task Force (OCDETF) Strikeforce Group in San Diego,
20 California, and my duties include investigating the illicit trafficking of controlled
21 substances into the United States of America. I am designated to conduct narcotics
22 investigations and enforce the provisions of the Maritime Drug Law Enforcement Act,
23 pursuant to Title 46, United States Code.
24       6.     I have received formal training, as well as extensive on-the-job experience
25 and training, relative to the investigation of the importation, transportation, sales,
26 manufacturing, and distribution of controlled substances. I have also participated in
27 investigations that involved the use of electronic surveillance techniques. I have
                                                  3
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.7 Page 7 of 16




     investigated illicit narcotic and controlled substances that have resulted in arrests,
 1
     indictments, trials, and convictions. While participating in these and other criminal
 2
 3 investigations, I have executed search warrants on businesses, residences, and vehicles. I
 4 have also participated in undercover operations that involved the sale, purchase,
 5 transportation and importation of controlled substances. I have participated in
 6 investigations in which drug traffickers also relied heavily upon electronic
 7 communication facilities and other electronic devices as a means of communicating. I
 8 have interviewed individuals who have been directly and indirectly involved in the
 9 importation, transportation, distribution and manufacturing of illegal drugs and controlled
10 substances.
11         7.    Based on my training and experience, I have become familiar with the

12 methods utilized in narcotics trafficking operations and the unique trafficking patterns
13 employed by narcotics organizations. I have also spoken with senior agents as well as
14 other senior law enforcement officers, about their experiences and the results of their
15 investigations and interviews. I know that drug-traffickers often require the use of a
16 communication facility to negotiate times, places, schemes and manners for importing,
17 possessing, concealing, manufacturing and distributing controlled substances, and for
18 arranging the disposition of proceeds from the sales of controlled substances. I know that
19 professional drug operations depend upon maintaining their extensive contacts. The
20 communication facility enables drug dealers to maintain contact with drug associates,
21 drug suppliers and drug customers. I also know that drug-traffickers sometimes use
22 fraudulent information, such as nominee names and false addresses, to subscribe to
23 communication facilities, especially emails, cellular phones, messaging apps, and
24 frequently use communication facilities to thwart law enforcement efforts to intercept
25 their communications.
26         8.    Based upon my training and experience as a Special Agent, and
27 consultations with law enforcement officers experienced in narcotics smuggling
                                                 4
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.8 Page 8 of 16




     investigations, I am also aware that:
 1
 2                a.    Drug traffickers will use cellular/satellite telephones/ SIM cards/ SD
                        Cards because they are mobile and they have instant access to
 3                      telephone calls, text, web, and voice messages;
 4
                  b.    Drug traffickers will use cellular/satellite telephones/ SIM cards/ SD
 5                      Cards and GPS devices because they are able to actively monitor the
                        progress of their illegal cargo while the conveyance is in transit;
 6
                  c.    Drug traffickers and their accomplices will use cellular/satellite
 7                      telephones/ SIM cards/ SD Cards and GPS devices because they can
                        easily arrange and/or determine what time their illegal cargo will
 8                      arrive at predetermined locations;
 9                d.    Drug traffickers will use cellular/satellite telephones/ SIM cards/ SD
                        Cards and GPS devices to direct boat captains/crew members to
10                      synchronize an exact drop off and/or pick up time of their illegal
                        cargo;
11
12                e.    Drug traffickers will use cellular/satellite telephones/ SIM cards/ SD
                        Cards and GPS devices to notify or warn their accomplices of law
13                      enforcement activity to include the presence and posture of marked
                        and unmarked units, as well as the operational status of checkpoints
14                      and border crossings;
15                f.    The use of cellular/satellite telephones/ SIM cards/ SD Cards by
                        drug traffickers tends to generate evidence that is stored on by the
16                      service provider, including, but not limited to emails, text messages,
                        photographs, audio files, call logs, address book entries, IP
17                      addresses, social network data, routes, location history, and other
                        digital information.
18
                  g.    The use of GPS devices by smugglers tends to generate evidence
19                      that is stored on the GPS, including, but not limited to address book
                        entries, search history, user profiles and passwords, location history,
20                      route contacts, saved addresses-tending to indicate who used or
                        controlled the GPS device, and other digital information.
21
22         9.     Based upon my training and experience as a Special Agent, and
23 consultations with law enforcement officers experienced in drug-trafficking
24 investigations, and all the facts and opinions set forth in this affidavit, I know that
25 cellular/satellite telephones/SIM cards/ SD Cards can and often do contain electronic
26 records, phone logs and contacts, voice and text communications, and data such as emails,
27
                                                  5
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.9 Page 9 of 16




     text messages, chats and chat logs from various third party applications, photographs ,
1
     audio files, videos, and location data. I also know that GPS devices can and often do
2
3 contain electronic records and data such as contacts location data. This information can
4 be stored within disks, memory cards, deleted data, remnant data, slack space, and
5 temporary or permanent files contained on or in the cellular telephone/satellite
6 telephone/SIM card/ SD Cards. Specifically, I know based upon my training, education,
7 and experience investigating these conspiracies that searches of cellular
8 telephones/satellite telephones/SIM cards/ SD Cards and GPS devices yields evidence:
9
                 a.    tending to identify attempts to transport cocaine or some other
10               controlled substance from South and Central America to Mexico and
                 eventually into the United States;
11
12               b.      tending to identify accounts, facilities, storage devices, and/or
                 services–such as email addresses, IP addresses, and phone numbers–used to
13
                 facilitate the transportation of cocaine or some other controlled substance
14               from South and Central America to Mexico and eventually into the United
                 States;
15
16               c.     tending to identify co-conspirators, criminal associates, or others
                 involved in the transportation of cocaine or some other controlled substance
17
                 from South and Central America to Mexico and eventually into the United
18               States;
19
                 d.    tending to identify travel to or presence at locations involved in the
20               transportation of cocaine or some other controlled substance from South and
21               Central America to Mexico and eventually into the United States, such as
                 pickup, transfer, and delivery locations, along with the refueling points
22               throughout the smuggling venture;
23
                 e.     tending to identify the user of, or persons with control over or access
24               to, the target device; and/or
25
                 f.     tending to place in context, identify the creator or recipient of, or
26               establish the time of creation or receipt of communications, records, or data
27               involved in the activities described above.
                                                 6
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.10 Page 10 of 16




 1
           10.    In preparing this affidavit, I have conferred with other agents and law
 2
 3 enforcement personnel who are experienced in the area of drug-trafficking investigations,
 4 and the opinions stated here are shared by them. Further, I have personal knowledge of
 5 the following facts, or have had them related to me by persons mentioned in this affidavit.
 6 This statement is made in support of an application for a warrant to search Target Devices
 7 that are believed to contain evidence of violations of Title 46 U.S.C. §§ 70503(a)(1),
 8 70506(b) and Tile 18 U.S.C. § 2285.
 9         11.    Because this affidavit is being submitted for the limited purpose of

10 establishing probable cause to obtain a search warrant, it does not contain all of the
11 information known to federal agents regarding this investigation. Instead, it contains only
12 those facts believed to be necessary to establish probable cause. In addition, information
13 contained in this affidavit is based upon reviews of official reports and records, upon
14 conversations with other Special Agents in Federal Law Enforcement, and my personal
15 observations and knowledge. When the contents of documents or statements of others are
16 reported herein, they are reported in substance and in part unless otherwise indicated.
17
                         FACTS SUPPORTING PROBABLE CAUSE
18
           12.    On January 27, 2021, a maritime patrol aircraft was on patrol when it
19
     detected a low profile vessel (LPV) approximately 55 nautical miles South of Panama, in
20
     the Eastern Pacific Ocean. The LPV had three outboard engines and was grey in color.
21
     Images show it appears to meet the definition in 46 U.S.C. § 70502 as a “semi-
22
     submersible” vessel “capable of operating with most of its hull and bulk under the surface
23
     of the water.” Its design and distance from land also indicates an intent to evade detection.
24
           13.    The Coast Guard Cutter MUNRO (MUNRO) diverted to intercept and
25
     dispatched a Coast Guard (CG) small boat with an embarked law enforcement team to
26
     intercept the LPV. When a CG small boat arrived on scene with the LPV, it was drifting.
27
                                                   7
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.11 Page 11 of 16




           14.   During a Right of Visit Boarding of the LPV the CG discovered it was
 1
     manned by the three defendants. USCG personnel observed no physical flag, no vessel
 2
 3 name, no homeport on the hull, no name on the hull, and no registry number on the GFV.
 4 Defendant APPLETON claimed to be the master of the vessel and made a claim of
 5 Colombian nationality for the LPV. The Coast Guard enacted the United States/
 6 Colombia Bilateral Agreement and conducted a forms exchange with Colombia.
 7 Colombia could neither confirm nor deny the nationality of the vessel. Therefore, the CG
 8 issued a Statement of No objection and treated the vessel as without nationality
 9 (“TWON”) and conducted a full law enforcement boarding.
10     15. A CG boarding team then conducted a boarding of the LPV and inside

11 recovered approximately 1,560 kilograms (3,432 pounds) of cocaine. Field testing
12 confirmed the packages tested positive for cocaine. They also discovered the Target
13 Devices inside the LPV.
14      16. Therefore, based upon my experience investigating drug-traffickers using

15 low profile vessels and the particular investigation in this case, I believe that pertinent
16 information, specifically launch-point locations, refueling way-points and the overall
17 smuggling route, remain stored on the Target Devices, and that APPLETON,
18 SANCLEMENTE, and RENTERIA likely used the Target Devices to coordinate the
19 conspiracy to distribute cocaine on board a vessel subject to the jurisdiction of the United
20 States, possession with intent to distribute cocaine onboard a vessel, conspiracy to operate
21 a semi-submersible vessel, and operation of a semi-submersible vessel. Based on my
22 investigation of drug importation and distribution conspiracies, coordination between
23 smugglers can begin several weeks or months before drugs are loaded into the low profile
24 vessel, and includes coordination on the pickup, transfer, and delivery locations, along
25 with the refueling points throughout the smuggling venture. I respectfully request
26 permission to search Target Devices for data beginning on November 1, 2020, up to and
27 including January 28, 2021.
                                                  8
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.12 Page 12 of 16




           17.   I also know that search history, user profiles and passwords, location history,
 1
     routes, contacts, saved addresses–tending to indicate who used or controlled the cellular
 2
 3 telephone or GPS device, and other digital information are stored in the memory of
 4 Target Devices which may identify other persons involved in drug-trafficking activities.
 5 Additional contact information for others possibly involved in the conspiracy to distribute
 6 controlled substances can be adduced from Target Devices.
 7         18.   Based upon my experience and training, consultation with other law

 8 enforcement officers experienced in drug-trafficking investigations, and all the facts and
 9 opinions set forth in this affidavit, I believe that information relevant to the narcotics
10 smuggling activities of APPLETON, SANCLEMENTE, and RENTERIA, such as search
11 history, user profiles and passwords, location history, routes, contacts, saved addresses–
12 tending to indicate who used or controlled the cellular telephone and SIM card or SD
13 Card, and other digital information are stored in the memory of Target Devices.
14                                     METHODOLOGY
15         19.   It is not possible to determine, merely by knowing the cellular telephone,

16 satellite phone, SIM card, SD Card, or GPS device’s make, model and serial number, the
17 nature and types of services to which the device is subscribed and the nature of the data
18 stored on the device. Cellular devices and satellite telephones today can be simple cellular
19 telephones/satellite telephones and text message devices, can include cameras, can serve
20 as personal digital assistants and have functions such as calendars and full address books
21 and can be mini-computers allowing for electronic mail services, web services and
22 rudimentary word processing. An increasing number of cellular service/satellite service
23 providers now allow for their subscribers to access their device over the internet and
24 remotely destroy all of the data contained on the device. For that reason, the device may
25 only be powered in a secure environment or, if possible, started in “flight mode” which
26 disables access to the network. Unlike typical computers, many cellular
27 telephones/satellite telephones do not have hard drives or hard drive equivalents and store
                                                  9
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.13 Page 13 of 16




     information in volatile memory within the device or in memory cards inserted into the
 1
     device. Current technology provides some solutions for acquiring some of the data stored
 2
 3 in some cellular telephone models using forensic hardware and software. Even if some
 4 of the stored information on the device may be acquired forensically, not all of the data
 5 subject to seizure may be so acquired. For devices that are not subject to forensic data
 6 acquisition or that have potentially relevant data stored that is not subject to such
 7 acquisition, the examiner must inspect the device manually and record the process and
 8 the results using digital photography. This process is time and labor intensive and may
 9 take weeks or longer.
10       20. Following the issuance of this warrant, I will collect the cellular

11 telephone/satellite telephone/SIM Card/ SD Card and GPS device and subject it to
12 analysis. All forensic analysis of the data contained within the cellular telephone/satellite
13 telephone/SIM Card/ SD Card and GPS device and their memory cards will employ
14 search protocols directed exclusively to the identification and extraction of data within
15 the scope of this warrant.
16        21. Based on the foregoing, identifying and extracting data subject to seizure

17 pursuant to this warrant may require a range of data analysis techniques, including manual
18 review, and, consequently, may take weeks or months. The personnel conducting the
19 identification and extraction of data will complete the analysis within ninety (90) days,
20 absent further application to this court.
21                                       CONCLUSION
22         22.   Based on all of the facts and circumstances described above, I believe that
23 probable cause exists to conclude that APPLETON, SANCLEMENTE, and RENTERIA
24 used Target Devices to facilitate the offense of conspiracy to distribute cocaine. The
25 Target Devices were likely used to facilitate the offense by transmitting and storing data,
26 which constitutes evidence of violations of Title 46 U.S.C. §§ 70503(a)(1), 70506(b) and
27
                                                  10
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.14 Page 14 of 16




     Title 18 U.S.C. §2285.
 1
           23.   Because the Target Devices were seized, there is probable cause to believe
 2
 3 that evidence of illegal activity related to conspiracy to distribute cocaine on board a
 4 vessel subject to the jurisdiction of the United States, possession with intent to distribute
 5 cocaine onboard a vessel, conspiracy to operate a semi-submersible vessel, and operation
 6 of a semi-submersible vessel committed by APPLETON, SANCLEMENTE, and
 7 RENTERIA continues to exist on the Target Devices.
 8     24. WHEREFORE, I request that the court issue a warrant authorizing HSI

 9 Special Agents and/or other federal and state law enforcement officers to search the items
10 described in Attachment A, and to seize items listed in Attachments B, using the
11 methodology described above.
12         I swear the foregoing is true and correct to the best of my knowledge and belief.
13
14
                                            ____________________________
15                                          Jaime Simko
16                                          Special Agent
                                            Coast Guard Investigative Service
17
18
   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
19 by telephone on this 6th day of May 2021.
20
21                                                 ____________________________
                                                   HON. William V. Gallo
22                                                 United States Magistrate Judge
23
24
25
26
27
                                                 11
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.15 Page 15 of 16




 1                                     ATTACHMENT A
 2
 3 The property to be searched in connection with an investigation of violations of
 4 violations of Title 46 U.S.C. §§ 70503(a)(1), 70506(b), and Title 18 U.S.C. § 2285 is
 5 described below:
 6
                One (1) Galaxy SM-J610G cell phone, black in color, S/N - R28M10P0FMW,
 7              IMEI – 353779104255247 (“Target Device 1”) as described in Attachment
 8              A and incorporated herein,

 9              One (1) Claro 4G LTE Sim card, red in color, bearing number
10              57101502302272459 (“Target Device 2”) as described in Attachment A and
                incorporated herein,
11
12              One (1) Samsung Galaxy SM-A107M cell phone, blue and black in color, S/N
                R9ANA06THZJ, IMEI - 353416117262957 and 353417117262955 (“Target
13              Device 3”) as described in Attachment A and incorporated herein,
14
                One (1) Claro 4G LTE Sim card, red in color, bearing number
15              57101502408279972 OB 15.12 (“Target Device 4”) as described in
16              Attachment A and incorporated herein,

17              One (1) Movistar Sim Card, green and white in color, bearing number 4G 1.P3
18              12-33-02010173784 (“Target Device 5”) as described in Attachment A and
                incorporated herein,
19
20              One (1) Kingston 8 GB Micro SD card HC, black in color, bearing number
                SDC10/8GB 31526-D03.A00NJ (“Target Device 6”) as described in
21              Attachment A and incorporated herein,
22
     (collectively referred to as “Target Devices”)
23
24 Target Devices are currently in the possession of United States Drug Enforcement
25 Administration, San Diego Field Division.
26
27
                                                 12
28
     Case 3:21-mj-01810-WVG Document 1 Filed 05/06/21 PageID.16 Page 16 of 16




                                         ATTACHMENT B
 1
 2                                     ITEMS TO BE SEIZED
 3        Authorization to search the Target Devices described in Attachment A includes
 4 the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
   or permanent files contained on or in the Target Devices. The seizure and search of the
 5 Target Devices will be conducted in accordance with the procedures outlined in the
 6 affidavit submitted in support of the warrant.
 7        The evidence to be seized from the Target Devices will be electronic records,
 8 communications, and data such as emails, text messages, photographs, audio files,
   videos, and location data, for the period November 1, 2020, up to and including February
 9 28, 2021:
10
     a. tending to identify attempts to transport cocaine or some other controlled substance
11      from South and Central America to Mexico and eventually into the United States;
12
     b. tending to identify accounts, facilities, storage devices, and/or services- such as
13      email addresses, IP addresses, and phone numbers-used to facilitate the
14      transportation of cocaine or some other controlled substance from South and Central
        America to Mexico and eventually into the United States;
15
     c. tending to identify co-conspirators, criminal associates, or others involved in the
16
        transportation of cocaine or some other controlled substance from South and Central
17      America to Mexico and eventually into the United States;
18     d. tending to identify travel to or presence at locations involved in the transportation of
19        cocaine or some other controlled substance from South and Central America to
          Mexico and eventually into the United States, such as pickup, transfer, and delivery
20        locations, along with the refueling points throughout the smuggling venture;
21
       e. tending to identify the user of, or persons with control over or access to, the target
22        device; and/or
23
       f. tending to place in context, identify the creator or recipient of, or establish the time
24        of creation or receipt of communications, records, or data involved in the activities
25        described above.

26 which are evidence of violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b), and Title
27 18 U.S.C. § 2285.
                                                   13
28
